UNITED STATES DISTRICT COURT
SOU'I`HERN DISTRICT OF OHIO

NATIONAL LOGISTICS
SERVICE, LLC

Plaintif£/Counterclaim Defendant,

V.

MEGATRUCKS LOGISTICS, INC.

Defendant/Counterclaim Plaintiff.

WESTERN DIVISION

Case No. l : 18-cv-250-KLL

AGREED ENTRY OF DISMISSAL

By agreement of the parties and undersigned counsel, and with all claims filed in the above-

captioned matter having been resolved, the claims of all parties herein are dismissed with

prejudice, with each party to bear its own costs, expenses and attorney fees.

IT IS SO ORDERED.

Agreed to:

/S/ Thomas P. Dovle

Thomas P. Doyle (0085418)
Doyle & Hassman, LLC

526 York Street

Newport, Kentucky 41071
513-321-0900

859-251-5]06 (fax)
tdoyle@doylehassmanlaw.com

Tn'al Attomey for Plaintiff

Magistrate Karen L. `Litkovitz : §

/S/ Curzis L. Cornett

Curtis L. Cornett (0062]16)
Alison M. Huenefeld (0091253)
Cors & Bassett, LLC

201 E. Fifth Street, Suite 900
Cincin:nati, OH 45202
513-852-8226

Fax: 513-852-8222

clc@eorsbassett.com
amh§a`icc)rsbassett.com

Trial Attorney for Defendant

